Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.
 
Response to Arguments
Applicant’s argument filed 20 May 2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Choi.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6-7, 12-13, 18-19 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6-7, 12-13, 18-19 and 25, the variables K, Cn’ and Sn' can be zero which makes unclear the limitation “determining at least one of K BWPs, or ∑n Cn’ control resource sets or ∑n Sn’ search space sets” because nothing can be determined.  Also, these variables being zero makes unclear the limitations “K BWPs with a largest or smallest subcarrier / bandwidth / frequency domain range” and “∑n Cn’ control resource sets with most or least frequency domain resources” for a preset rule comprising the K BWPs and ∑n Cn’ control resource sets because no detection can be performed. Examiner suggest reciting K, Cn’ and Sn' as greater than or equal to 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12-13, 18-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola et al. (US 2019/0150073) in view of Choi et al. (US 2020/0119895).
Regarding claim 1, Tiirola discloses a channel detection method (fig. 4b), comprising: when N downlink bandwidth parts (BWPs) corresponding to a terminal are in an activated state (para. 26, last sentence), wherein an nth BWP in the N BWPs is provided with Cn control resource sets and Sn search space sets (para. 50, second sentence; para. 67; figs. 1-2; para. 24, penultimate sentence; note: BD for a PDCCH on search space sets and control resource sets) determining (as best understood in light of the 35 U.S.C. 112 rejection above), by the terminal, at least one of K BWPs or ∑n Cn’ control resource sets or ∑n Sn’ search space sets according to a preset rule of a network device (fig. 4a, step 408; 4b, step 425; paras. 79-84; note: priority rules for the UE and eNB for determining search spaces on BWPs and/or CORESETs), N > 2, 1 < n < N, 0 < K < N, 0 < Cn' < Cn, 0 < Sn' < Sn (paras. 50 and 67; fig. 4b), performing (as best understood in light of the 35 U.S.C. 112 rejection above), by the terminal, detection on a downlink control channel in at least one of the K BWPs or the ∑n Cn' control resource sets or the ∑n Sn' search space sets (step 430). 
Tiirola fails to disclose but Choi teaches a preset rule comprises at least one of: K BWPs with a largest or smallest subcarrier spacing in the N BWPs (fig. 30; para. 288, especially first two sentences and last two sentences; para. 175; note: monitor a PDCCH for a preemption indictor where the PDCCH is on a BWP having a larger subcarrier spacing of 60 kHz; para. 291, especially first two sentences; note: preemption indicator always transmitted on carriers with a certain smaller subcarrier spacing); K BWPs with a largest or smallest bandwidth in the N BWPs (fig. 17 (a)-(c); paras. 159-161; note: monitoring PDCCH for a preemption indicator where the PDCCH is on a largest or smallest BWP as related to the full inclusion of a PDSCH in the BWP); K BWPs with a largest or smallest frequency domain range of the control resource sets in the NBWPs (fig. 17 (a)-(c); paras. 159-161; note: monitoring PDCCH for a preemption indicator where the PDCCH is on a BWP having the largest or frequency domain range as related to the full inclusion of a PDSCH in the BWP for the overlapping BWPs; paras 14 and 138; note: bandwidth is related to frequency range); and all of the control resource sets in the N BWPs comprise ∑n Cn` control resource sets with most or least frequency domain resources. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the preset rule comprise at least one of: K BWPs with a largest or smallest subcarrier spacing in the N BWPs; K BWPs with a largest or smallest bandwidth in the N BWPs; K BWPs with a largest or smallest frequency domain range of the control resource sets in the NBWPs; and all of the control resource sets in the N BWPs comprise ∑n Cn` control resource sets with most or least frequency domain resources in the invention of Tiirola. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, reducing the number of blind searches for a UE or directing the monitoring of a UE (Tiirola, figs. 4a and 4b and para. 7, last sentence; note: lower power and long battery life; Choi, fig. 17 and para. 148, last sentence; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 13, Tiirola discloses a channel detection device (fig. 3B), comprising a processor, a memory, and a transmission device for communication, wherein when the processor executes functional applications and data stored in the memory, the execution causes the channel detection device to (paras. 70-82): when N downlink bandwidth parts (BWPs) corresponding to a terminal are in an activated state (para. 26, last sentence), wherein an nth BWP in the NBWPs is provided with Cn control resource sets and Sn search space sets, determine (as best understood in light of the 35 U.S.C. 112 rejection above), by the processor, at least one of K BWPs or ∑n Cn' control resource sets or ∑n Sn' search space sets according to a preset rule of a network device (fig. 4a, step 408; 4b, step 425; paras. 79-84; note: rules for the UE and eNB for determining search spaces on BWPs and/or CORESETs), N > 2, 1 < n < N, 0 < K < N, 0 < Cn' < Cn, 0 < Sn' < Sn (paras. 50 and 67; fig. 4b); and perform (as best understood in light of the 35 U.S.C. 112 rejection above), by the processor, detection on a downlink control channel in at least one of the K BWPs or the ∑n Cn' control resource sets or the ∑n Sn' search space sets (step 430).
Tiirola fails to disclose but Choi teaches a preset rule comprises at least one of: K BWPs with a largest or smallest subcarrier spacing in the N BWPs (fig. 30; para. 288, especially first two sentences and last two sentences; para. 175; note: monitor a PDCCH for a preemption indictor where the PDCCH is on a BWP having a larger subcarrier spacing of 60 kHz; para. 291, especially first two sentences; note: preemption indicator always transmitted on carriers with a certain smaller subcarrier spacing); K BWPs with a largest or smallest bandwidth in the N BWPs (fig. 17 (a)-(c); paras. 159-161; note: monitoring PDCCH for a preemption indicator where the PDCCH is on a largest or smallest BWP as related to the full inclusion of a PDSCH in the BWP); K BWPs with a largest or smallest frequency domain range of the control resource sets in the NBWPs (fig. 17 (a)-(c); paras. 159-161; note: monitoring PDCCH for a preemption indicator where the PDCCH is on a BWP having the largest or frequency domain range as related to the full inclusion of a PDSCH in the BWP for the overlapping BWPs; paras 14 and 138; note: bandwidth is related to frequency range); and all of the control resource sets in the N BWPs comprise ∑n Cn` control resource sets with most or least frequency domain resources. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the preset rule comprise at least one of: K BWPs with a largest or smallest subcarrier spacing in the N BWPs; K BWPs with a largest or smallest bandwidth in the N BWPs; K BWPs with a largest or smallest frequency domain range of the control resource sets in the NBWPs; and all of the control resource sets in the N BWPs comprise ∑n Cn` control resource sets with most or least frequency domain resources in the invention of Tiirola. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, reducing the number of blind searches for a UE or directing the monitoring of a UE (Tiirola, figs. 4a and 4b and para. 7, last sentence; note: lower power and long battery life; Choi, fig. 17 and para. 148, last sentence; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 6 and 18, Tiirola in view of Choi teaches and makes obvious the method according to claim 1, wherein, the method further comprises: and the device of claim 13, the processor is further configured to perform: determining, by the terminal, resources scheduled by the downlink control channel in the K BWPs, wherein the resources scheduled by the downlink control channel comprise resources in at least one of the K BWPs, or resources in other BWPs in the N BWPs other than the K BWPs (Tiirola, para. 50, second sentence; para. 67; figs. 1-2; para. 24, penultimate sentence; note: BD for a PDCCH on search space sets and control resource sets; fig. 4b, step 425; paras. 79-84; note: rules for the UE for determining search spaces on BWPs and/or CORESETs).
Regarding claim 7, Tiirola discloses a channel detection method (figs. 4a-4b), comprising: transmitting (as best understood in light of the rejection under 35 U.S.C. 112 above), by a network device (fig. 3A), a downlink control channel in at least one of K BWPs or ∑n Cn' control resource sets or ∑n Sn' search space sets according to a preset rule (fig. 4a, step 408; 4b, step 425; paras. 79-84; note: priority rules for the UE and eNB for determining search spaces on BWPs and/or CORESETs), wherein, N BWPs corresponding to the terminal is in an activated state (para. 26, last sentence), and an nth BWP in the N BWPs is provided with Cn control resource sets and Sn search space sets, N > 2, 1 < n < N, 0 < K < N, 0 Cn' < Cn, 0 < Sn' < Sn (paras. 50 and 67; fig. 4b). 
Tiirola fails to disclose but Choi teaches a preset rule comprises at least one of: K BWPs with a largest or smallest subcarrier spacing in the N BWPs (fig. 30; para. 288, especially first two sentences and last two sentences; para. 175; note: monitor a PDCCH for a preemption indictor where the PDCCH is on a BWP having a larger subcarrier spacing of 60 kHz; para. 291, especially first two sentences; note: preemption indicator always transmitted on carriers with a certain smaller subcarrier spacing); K BWPs with a largest or smallest bandwidth in the N BWPs (fig. 17 (a)-(c); paras. 159-161; note: monitoring PDCCH for a preemption indicator where the PDCCH is on a largest or smallest BWP as related to the full inclusion of a PDSCH in the BWP); K BWPs with a largest or smallest frequency domain range of the control resource sets in the NBWPs (fig. 17 (a)-(c); paras. 159-161; note: monitoring PDCCH for a preemption indicator where the PDCCH is on a BWP having the largest or frequency domain range as related to the full inclusion of a PDSCH in the BWP for the overlapping BWPs; paras 14 and 138; note: bandwidth is related to frequency range); and all of the control resource sets in the N BWPs comprise ∑n Cn` control resource sets with most or least frequency domain resources. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the preset rule comprise at least one of: K BWPs with a largest or smallest subcarrier spacing in the N BWPs; K BWPs with a largest or smallest bandwidth in the N BWPs; K BWPs with a largest or smallest frequency domain range of the control resource sets in the NBWPs; and all of the control resource sets in the N BWPs comprise ∑n Cn` control resource sets with most or least frequency domain resources in the invention of Tiirola. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, reducing the number of blind searches for a UE or directing the monitoring of a UE (Tiirola, figs. 4a and 4b and para. 7, last sentence; note: lower power and long battery life; Choi, fig. 17 and para. 148, last sentence; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 12, Tiirola in view of Choi teaches and makes obvious the method according to claim 7, wherein, resources scheduled by the downlink control channel comprise resources in at least one of the K BWPs, or resources in other BWPs in the N BWPs other than the K BWPs (Tiirola, para. 50, second sentence; para. 67; figs. 1-2; para. 24, penultimate sentence; note: BD for a PDCCH on search space sets and control resource sets; fig. 4a, steps 408-410; paras. 79-84; note: rules for the eNB for determining search spaces on BWPs and/or CORESETs).
Regarding claim 19, Tiirola in view of Choi teaches and makes obvious a channel detection device, comprising a processor, a memory, and a transmission device for communication (Tiirola, fig. 3A), wherein when the processor executes functional applications and data stored in the memory, the execution causes the channel detection device to implement steps of the method according to claim 7 (Tiirola, paras. 56-67). 
Regarding claim 25, Tiirola in view of Choi teaches and makes obvious a non-transitory computer readable storage medium (Tiirola, fig. 3b, item 24), on which computer-executable instructions are stored, and when the computer-executable instructions are executed by a processor, steps of the method according to claim 1 are implemented (Tiirola, paras. 70-82).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kevin C. Harper/
								Primary Examiner, Art Unit 2462